

115 HR 6388 IH: Federal Employee Retirement Accountability Act
U.S. House of Representatives
2018-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6388IN THE HOUSE OF REPRESENTATIVESJuly 16, 2018Mrs. Brooks of Indiana introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend title 5, United States Code, to provide for the reduction of the annuity for any Federal
			 employee who is convicted of a felony that resulted in, or would have
			 resulted in, removal from the civil service, and for other purposes.
	
 1.Short titleThis Act may be cited as the Federal Employee Retirement Accountability Act. 2.Reduction of annuity of employee convicted of a felony for which an adverse action is or would have been taken (a)Reduction of annuity of employee convicted of a felony for which an adverse action is taken (1)In generalSubchapter II of chapter 83 of title 5, United States Code, is amended by adding at the end the following:
					
						8323.Reduction of benefits of employees convicted of certain crimes
							(a)Reduction of annuity
 (1)In generalThe felonious service of a covered individual shall not be taken into account for purposes of calculating an annuity with respect to such individual under subchapter III of this chapter or chapter 84 if—
 (A)the covered individual is finally convicted of a felony; and (B)the head of the agency at which the individual was employed determines that the conviction was based on the acts or omissions of the covered individual that—
 (i)were taken or not taken in the performance of the covered individual’s official duties at the agency; and
 (ii)are sufficient to support a removal action under section 7513, 7543, or any other provision of law against the covered individual.
 (2)ProceduresA covered individual against whom a determination is made under paragraph (1) shall be afforded— (A)notice of the determination 15 business days in advance of a final order under paragraph (3); and
 (B)an opportunity to respond to the determination by not later than ten business days following receipt of such notice.
 (3)Final orderThe head of the agency shall issue a final order to carry out paragraph (1)— (A)in the case of a covered individual who responds under paragraph (2)(B), five business days after receiving the response from the covered individual, to the maximum extent practicable; or
 (B)in the case of a covered individual who does not so respond, 15 business days after the date the head of the agency provided notice to the individual under paragraph (2)(A), to the maximum extent practicable.
 (4)AppealAny covered individual with respect to whom an annuity is to be reduced under this subsection may appeal the final order under paragraph (3) to the Merit Systems Protection Board pursuant to such regulations as the Board may prescribe for purposes of this subsection. An appeal may not be made under this paragraph later than that date that is 10 business days after the date an order is issued under paragraph (3).
								(b)Administrative requirements
 (1)In generalNot later than 30 business days after the date that the head of an agency issues a final order under subsection (a) or a final decision of the Merit Systems Protection Board is rendered (as the case may be) with respect to an individual, the applicable employing agency shall amend the covered individual’s retirement records to reflect the period of service that is no longer creditable by operation of this section and transmit the amended records to the Director of the Office of Personnel Management.
 (2)AnnuitantsWith respect to any covered individual who is an annuitant on the date a final order is so issued, the Director of the Office of Personnel Management shall, not later than 30 business days after the receipt of amended retirement records from an agency under paragraph (1), recalculate such annuity.
 (c)Lump-Sum annuity creditAny covered individual with respect to whom an annuity is reduced under subsection (a) shall be entitled to be paid so much of such individual’s lump-sum credit as is attributable to the period of felonious service.
 (d)Spouse exceptionThe spouse of any covered individual referred to in subsection (a) shall be eligible for spousal annuity benefits that, but for subsection (a), would otherwise have been payable if the Attorney General of the United States or the attorney general of any state, territory, or the District of Columbia determines that the spouse fully cooperated with authorities in the conduct of a criminal investigation and subsequent prosecution of the individual which resulted in such benefit reduction.
 (e)ApplicationNothing in this section shall be construed to effect or otherwise mitigate the application of any other section in this subchapter.
 (f)DefinitionsIn this section— (1)the term covered individual means—
 (A)an individual who was an employee (as that term is defined in section 2105) removed from a position in the civil service for performance or misconduct under section 7513, 7543, or any other provision of law; or
 (B)an individual who— (i)was an employee (as that term is defined in section 2105) subject to a removal action for performance or misconduct under section 7513, 7543, or any other provision of law; and
 (ii)who leaves employment at the agency prior to the issuance of a final decision with respect to such action;
 (2)the term felonious service means, with respect to a covered individual, the period of service— (A)beginning on the date that the head of the agency determines that the individual commenced engaging in the acts or omissions that gave rise to the removal action or proposed removal action; and
 (B)ending on the date that is the earlier of— (i)the date that the individual is removed from or leaves a position at the agency; or
 (ii)the date that the individual ceases engaging in the acts or omissions that gave rise to the removal action or proposed removal action;
 (3)the term finally convicted and final conviction refers to a conviction of a felony— (A)that has not been appealed and is no longer appealable because the time for taking an appeal has expired; or
 (B)that has been appealed and the appeals process for which is completed; (4)the term lump-sum credit has the meaning given that term in section 8331(8) or 8401(19) (as the case may be); and
 (5)the term service has the meaning given that term under section 8331(12) or 8401(26) (as the case may be).. (2)Clerical amendmentThe table of sections for Subchapter II of chapter 83 of title 5, United States Code, is amended by adding after the item relating to section 8322 the following new item:
					
						
							8323. Reduction of benefits of employees convicted of certain crimes.
						.
 (b)ApplicationSection 8323 of title 5, United States Code, as added by subsection (a), shall apply to acts or omissions described in subsection (a)(1)(B) of such section occurring after the date of the enactment of this Act.
 (c)RegulationsThe Office of Personnel Management may prescribe regulations to carry out the purposes of this section and the amendments made by this Act.
			